Exhibit 99.2 Table of Contents Quarterly Highlights 2 Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Funds from Operations 5 Selected Financial Data 6 Property Overview 7-8 Consolidated Leasing Activity 9 Consolidated Lease Expirations 10 Acquisition and Disposition Summary 11 Development Overview 12 Redevelopment Overview 13 Indebtedness 14 Capitalization and Fixed Charge Coverage 15 Investment in Unconsolidated Ventures Summary 16 Definitions 17-19 Forward Looking Statement We make statements in this report that are considered “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which are usually identified by the use of words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “seeks,” “should,” “will,” and variations of such words or similar expressions and includes statements regarding our anticipated yields.We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and are including this statement for purposes of complying with those safe harbor provisions.These forward-looking statements reflect our current views about our plans, intentions, expectations, strategies and prospects, which are based on the information currently available to us and on assumptions we have made.Although we believe that our plans, intentions, expectations, strategies and prospects as reflected in or suggested by those forward-looking statements are reasonable, we can give no assurance that the plans, intentions, expectations or strategies will be attained or achieved.Furthermore, actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors that are beyond our control including, without limitation: · national, international, regional and local economic conditions; · the general level of interest rates and the availability of capital; · the competitive environment in which we operate; · real estate risks, including fluctuations in real estate values and the general economic climate in local markets and competition for tenants in such markets; · decreased rental rates or increasing vacancy rates; · defaults on or non-renewal of leases by tenants; · acquisition and development risks, including failure of such acquisitions and development projects to perform in accordance with projections; · the timing of acquisitions, dispositions and development; · natural disasters such as fires, floods, tornadoes, hurricanes and earthquakes; · energy costs; · the terms of governmental regulations that affect us and interpretations of those regulations, including the costs of compliance with those regulations, changes in real estate and zoning laws and increases in real property tax rates; · financing risks, including the risk that our cash flows from operations may be insufficient to meet required payments of principal, interest and other commitments; · lack of or insufficient amounts of insurance; · litigation, including costs associated with prosecuting or defending claims and any adverse outcomes; · the consequences of future terrorist attacks or civil unrest; · environmental liabilities, including costs, fines or penalties that may be incurred due to necessary remediation of contamination of properties presently owned or previously owned by us; and · other risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission.
